TIJIEAT~-!P~D~Y          GENE~L
                   OP TEXAS



HonorableOeo. II.Sheppard
Cciaptroller
          of PublicAacounts
Awtln, Texax
Dearlllrr                     #IO.o-4365
                       <)plnlon
                       R&t commuotiim of allocatlonn.to
                           and appropriation8
                                           out of the
                           old AgeAurl&tnccINnd
         Yourletterof June 11threqueatlng  our opinionon
                    to fhe
two qucrtionerelating      Old Age Aaolstanct Fundread8
aa followEr
            YJID AOE XSSxsTAwcEFUNDFxpmDITuREs

         "senate Bill490 (Artialc  70&a). Forty-seventh
                                                      LeglO-
    laturt,nmendlng  Stctlon 2, ArticleXX, HouxeBlll8 Of
    the RegularSessionot -th$. Foey-seventh Ltg~l.+re
    ccemwnly knowna8 the tiibw Tax Bill,ha6 to do ulth
    the allocation of the revenue6derived frcmCertainocaupa-
    tlcmand grossrecelptetaxes,and reference   is particularly
    made to the iollcmlng  portionof SenateBillNo. 4901
         "#(4)Afterthe above allocation8        and mnta      have
    beenmadefromsuchClearatweFund,thereahallbepald
    there!'raa intothe Old-AgeAarlatanoa       Fundon the flrot
    OS eachRonth,muchlu, whloh,takenrlthother sumapaid
    IntoruchOld-AgeAmal8tenee        Fundby virtue ot other law
    8tlllin force,will equala total of b xflllonSeven
    HundredFlrt~Thowazxl ($1,750,000.00)         Dollare,andmueh
    mm la hereby appropriatedfor the wo provide6by law
    for muchOld-AgeAmlstanoeFund. Shouldruchpayment8into
    the Old-Age  A8(118tuktt  Rud by virtueof otherlaw8exaeed
    One lUllionSevenRundredFifty Thowancl ($1,7~,COO.o0)
    Dollar8,in any one wnth, then not more than Cne eJilllon
    Seven lfundrecl Hfty Thousand (~1,750,000.09) Dollarsor
    8uche&allbe expendedfor old-ageasrletence           in Fueh
    monthEM the rtmalnder in exceeathenot shsl).-be          with-
    helduntilthe succwdiagmonthor months and be taken
    lntacnnelderatla     in allocating   fund8Fiatthe Clearance
    Fund to the Old-Age   dsslstanae   Puti,  ud   the amountpaid
    in fromthe Clearanue     Fund intothe Old-Age'Amlstance
    Fundrhallb ereduced lCcordingly        to the end that a sta-
tonorablo
       Qeo.li.S&Oplrrd,
                      p4ze2

         ~~~~~&ttup~~~l~~~krerred                to above
   it has been the practice   of thim dejnwtamt to sake a
   transferonthe   flrstdsJofeach      monthfrcathe Qmlbau
   clearanaehnd to the Old-AgeA8slrtance   Fundor an
   amountuhlch,when added to the cash balUrCe then in the
   Old-AgeA8alatanee  nun3 togetherulthreceipts to the trnd
   by virtue of other law willequal$1,750,000.03.    In other
   word, on the tlMt d of each aucceedlng    monththe balance
   Is nlred back to the7 l,~O,OOO.~.
         %e balancelxithe Old-Af$e    hdmlnlatation  find,uhlch
   fimdis tonaldared    a part o? the Old-AgeAmalatance    Fund,
   although  tarried in a separate  account,   16 alsocCnraldtmd
  .lnarrldng     at the agountto be &ansferredwhenbrlnglne
   the balance In the Old-AgeRsslstencc      Ptmdup to the
   $1,730,600.00.    Thl$Old-Age 4dItlnlatratlon  PccountI8
   raintatned by tra8ferringsuns f’rom      the Old-Age&aalatanot
   Fund In amount6aa 8nd when requested      by the PublicYtlfare
   Depzkrtment..  The law dots not preacrlbe   thlaseparate ac-
   count, but the fast thatthe leglslatweappropriates        out
   of the Old-AgeAealetence    Fxmdotrtaln amountafor admlnis-
   tratlanand the law ?urtherlimitsthe admlnlstratlvt        coat
   to 3% o? asalatance   paid makesit ntoeaaary to reparatt
   the accounta in wder to onntrolthe expenditures.
       “Durlngeachaonththenare a nunibero~werrfinta
            aaualng
   cancelled,       a c-it t.othe fundaccountand thereby
   ralalngthe balance. Practically
                                 all of the cancellations
   are ofuarraaitawhlehuere l8auedln some previousmmth
   Md   again&   that   gn*iOUS   IMAth.     allOtIaMIt   Or DOatf.   Tht
                                        l8 thatthe
   meet CQ~OD reamonfor thesecancellation8
   penslonerdlcs before reoelvlngbl8 uarant. The warranta
   are returned,cancalled and eredltedback to tbc fund In
   looe rubaequent
                 month,wMBg           that    aonth’etotalcredits
   to lxccsd the grtatlonary
                           8um' of (1,750.ooO.00
       vnt11 recentlythe totalwrMnt8 lamed against
   tk8e fundsin a 8lnglemonthhave not amounted  to the
   $1,753,000.00, therebyleavinga balancean greatas or
   greaterthan the amountof cancellatlowito be takeninto
   conaldtratlon In allocating
                             the fund8for the folloulog
   monthuhenbrlnglngthe balanceup to the rtqu@‘ed $1,75a,
   003.00.
        -lJou
            thlt the OM-Qe Asalatanoc grantsand the cost
   of adainlatratlon
                   togetherhave reachedand tight exceed
   the ~1~750,000.00la a givenmonth,the questionarises
   u to the use of the or&its     eaueed       by the oancellatlon
   of url  tame uarranta.     I thtnrorc        requestyour answer
   to the ro~loulng qut8tloM:
.



     HonorableOeo.H.3)uppard, page 3,

                   IR the Captroller 8co~llahlng the PurW8e
          of t~l&-wlslon of the Aat quoted ln ~ollouing
                                                      the
          prsctlceof c~nslderlngshe 888hb8lanccat the clo8e
          of one mnth   la srklvlng   at   the maount to k   transferred
          ao the lint of eachmmth, eventhigh thrrcrightbe
          an mdekrmkbed uaountof s6mlnlatratlwlXpen8eaccounts
          0utatudlng8ndunp8idutthctlme?
              "Inwutrlng thl.8 queatlon@ease bear lm alnU that
          the&irealmkya8omeunpaidsccounta while cutthe other
          handthererue currentexpenditures
                                         for 8upplle8which
          are to be used throughoutthe futuremnth8. Also, that
          One 8tatute(theknlbus Tax Bill)productsthe none7
          8Nle anotherauthorirethe cxpendlturea.
                                              *
               -2. 18 the Comptroller    authorlred to l8autdurlk:
          any one monthrsrrsntafor the psymentof old-sgeaaalst-
          anct and adminlatratlon  coaablned totallng more than
          $1,750,003.00if the amant     ln excess of ~1,750,000.09
          la not greeterthsnthe amount of cancelled     utrranta
          creditdescribed abwe?

                -1 8hall be glad to hew you confervlth rtpr484ntt-
          tiwa of thisdepartment 8nd the PublfcYelfsre Depsrtment
          if you wlah furtherdetailedlnfoznatlon:b,bout the operation
          Of ule aCCoWit6befor lpaklngJOUrIVPU.
               You q&c at   the   beglnnlng0r pur letter that portlar
     of Senate Bill490,Acts47th Legislature,upon th8 CaeMructlon
     or rNch depends the 6naWerato yourquestions.
               UhlleSenateBill 490 8mendasection2 of ArticleXX
     of AbuseBill8 (Wnlbw Tax Bill) of the same resalon,that
     portiaaof SenateBill 490 uhlohyou quote,repeatsunahsnged
     the asme provlslons88 eaatalned    In House Bill8. The leglslt-
     fiveIntent88 to saidprwl~lon, fber8fore,        m6y be ng8rded
     t8 unchang48 fraa Iioust~ZUll.iS, so thtt wtanaot     lookto other
     portlow of R. B. 490 for help in tsctrtslnlng the legtslatlw
     intentembodiedln the provlslrans    under consldemtlon.

             & now constituted, paymentsintothe 0ld"AgeAaalat-
     anteFud art padsfraa two sources:               .
              (1)The clcsrsnce  fundand (2)'ctrtaln tsxe6'tihichare
     paid dlrecttyintothe Old Age A8alat8nce ?und. Theseletter.
                     of th4 rtwnuts collected
     ar4 three-fourths                         trap tareson (a)
     calm-operatedmachlnts,(b) Bw1acIDcnt8,(c)ulna,b44rand
     liquorstamp taxes and (d) 811 the revenuesfrcuwine,beer
     ud liquorpermits.
               -TherevenuesIYaa theset8x sourc~a,
                                                partlCUl8rl;t
                                                           as
    A ;z ice; wlae sn&llquor permltr,vsryCOn8iderabl.y
                                                    frommonth
             . In the quotedstatute, theseMwnuea are d48crlb4d
        .-                                              _
 Xonorable
         Oao.8. Sheppard.
                        page 4

 aa 'othersumspaid Intotha Old-AgeA&slstanca      Fund by vlrtua
 of ot!wrlawaat111In farce.' The utdoubtad     Purbweeof tha
 quotedprovlrlon  was to asaurathattharaba availablea
 8tatIonarysum of $1,750,000.00 per month',1rrcSptctIvtof
 fluctuatIonain tht monthlyraoe:ptsfromt!aa    taxa8whichhave
 baan spaclflcally allocatadta the old hgc haslrtanca    Fuacl.
 This purport is acaampllshadby the firatStnttnCt     Of raidaub-
 mtctlon (4), which read81

              'iftarthe abwe allocations and paymanta have been
         made frcmsuchClearance
                              Fund,there    rhsll.ba pald thare-
         srom fnto the old-Agt4sslstanctFund on tht rmt   or
         eachaonth, muchsum,uhlch,taktn u:th other8UmS paid
         into suchold-4gaABslstance  Rurdby virtue of other laws
         etlll.lnforce,willaqua1a totalof One HlllIonSwan
         Hundred?lftyThousand(~1,75O,OD9.03)   Dollars,and such
         mum la her+byapproprlatad        use provldadby law
                                   for the*
         for such 9ld-Pgi?AssistanceFund.
                    This     aantanct   a86urto   that   $1,75O,OQO.~ will be
 ~~-d&ntotht               Old Agt Assistance     F'und
                                                      on the first   of each
               It    dots     not U&It the mrpandltura8 from the fund to
  suchkount eachmonth. Ror dots it providethatunexpendad
  balancasfmm preceding monthsin the Ol&.$gt Assistanct purd
  rhallba conaldarad In dettr&nJ.ng fha amountuhichahallbe
. paid ln fromtht clearancefund. Tht $1,75O,COO.O0 paid lnto
  the Old &a Asdhmct    Ru%d.cach monthconsists on- of the
  totalrtvtnuedarlvadfromtha "otherlaws'duringtht pracad-
  lng month,pluswhatever addltloml am may ba naceiwwy from
  tht clearancefundto m&a a total of ~1,~,000.00 And euch
  mm ti to bt p8Id intotha Old A@ A8816tmt Fund on tha r'irrt
  ofeverymonth,irraspactivt   o~unaxpandadblanea8frompravIouS
 mcmrtharemainlngin the fund.
           Tha secondr&tenet of tht quotedprwl8Ion doe8not
 lmprposa
        a gtntrallimitation upon the amountwhiahmay ba expcadad
 eachmonthfromtha fund. A careiLllreadl~wIll    lM.thattha
 entIrartnteaca appliesonly In thosemonth8%n uhlchthe rwtnutt
 from ‘other laws*txcead ~l,~~,OOO.QDt          :
                Should suchpaymantninto the Old-Age Aaslstpnca
          Fiendby vlrtuaot other laws 8xcttd clne
                                                XllllonSavta
          lkmdrtdFiftyThousand($1,750,000.00)  Dolleu's,Jnany
          one month,thannot more than Out RilllonSevenXundrad
          Fifty hou6and ($1,750,ooO.00) Dollar8of luch shallba
          expandadfor old-ageasslatace In luch month;and tht
          mnaitxlar          in cxceem tbtreof shall be rlth!beld
                                                                until tht
          sacceedngmonthor month8and ba takenintoconsldaratlm
          in allocatingfun& fromthe CleuwncaPUnd to tha Old-Age
          Aulmtaacc Fund, aad the amount p81diln frcm the Claarance
          nmd lntdtht Old-Ag8Aesirtance   lhniil
                                              8hallbe reduead
          accordinglytotha  end that* rtrtlolry rumof olt RIl-
          lia!+men -red Fll't~    Thowand (&750,000.00)0011~~
          y~,y$h bt awM@al f'rmSkk fund8ior old-w
           Actually,the revenuetror *otherlw8" hiw never
axcatd,    nor even approached
                             ~l,~,OiW.OO ln any one month,
a0 that thlr pro~l~lon haa never becoll~OptMtlW.    ~MQ ii
It rhould baacueoperative,   it uould1Imltthe expenditure out
of the Old Agt X8slrt@nca Fund in that mouth to $l,75O,WO.O0
only a8 to 'Isuch* money a8 uaa pal&ln thatmonth. It would
not forbid l sd:ngIn addltlonto 'Luch*$1,750,009.00,     other
modes which might be In the Old &e A88fst8nCe?und by virtue
of unexptnded balances left wtr fran prlor‘month8.

          Tha finalcourseI  *totht and thata stationary8um bf
One Wlllon Seven HundredFifty Thousand ($1,750,000.00) hllar8
per aonth be ava:lablc",la to be conatruad, we bellew, not to
prescrfbe the amountwhich may be expanded, butktheemount whlah
18 to be al1oCateUto the 0ld Age Aslrlstanct Fund each month.
Thus construed,the entire provlrlonundtr consldcrat:on   l8 an
allocationof monlae into the Old Ago Assiatanca Fund, rather
thansn appropriation  thereof.Ut find the appropriation   of
these funds in the DepartmentalApproprktlon Bill, S. D. 423,
nets 47th Leg., In t?a fol:&:ng language:
             -'Ml fnconnca allocatedor Qtansferrcdto the Old Age
        AssistanceFad by R. B. Wo. 3, Acts of the 47th Le&lole-
        ture, AagularSesaslon, or other revenue lawa, for t&e
        purpbuc of provldlng and admlnlstarlng old-age asslatanca,
        la hereby appropriatedfor each of the fiscalyear8 ending
        Augunt 31, 1942, and Ru~uat 31, 1943,to the StateEepnrt-
        mfnt of FublleWelfare&or oldage eB8IBtnncopaymcnt~
        and for oalarlas,equipment, bupplla8,travel,lanntenance
        en4 cont*ant  expenses nectmrary’In the axtanslon of 6ald
        old-age   a88Istance.   9
           This clearlyconetituter, an approprlatlon
                                                   for
"eachof the fiscalyearns,and cannot be construtd a8 bclng
"eachof the fiscalyteruE), and cannot be conzstruedam balng
an approprlatlon  on a-monthlybfdn. H. B. 8 and 5. 8. 499
prwldt for the allocationto the Old Age ii88iatanoe ?und
of $1,~0,O0O.O0 each month, and the abow provl8ion  of
S. IS..
      423, aporopriat&s:all the aonIes 80 allocatedfor
each of .tht two flacelyeara.
              It follousfrom the foregoinganal&s   that there
may be expendedfrom the Old hgt AssIat+%nCe
                                          Rxnd iwant
month not only the $1,75O,OOO.O0ellocatedto 8ald fund on
t?keflwt of said month, but In addltlonthereto,suoh.'
uncxpendtdbalnnaeas there may bt in tht fund by virtue
of expendlttwes&ur?ngpreceding  monthsof the flaoalyear
having been belo%%$1,750,0OO.00.
         Turningnw to e comlderatinn of your tro questIon8.
i&r first question Is ansueredIn tht negatlveti. a., we
believethat you shWJl6not aonslder the cash balance at the
                          the unexpended
closeof one month (that.Ia,            portlenof tht            .
atthc  8mounttobetransferredtrortJaealeaawm
first of eachmonth. T&t amountto be tran8rerred rrw the
ClaaXWoe fundon the tint  of the month IO the dlfftrenca
    Hon.   oeorge     II.   sheppma,   pcy   5


    between $l,~O,OOO.OOsnclthe amountwhich has been psld into
    the old age aaslstanct rclndfma %tkcc laan- aurlng the! wc-
    cedin& ma&h pluwany balancecarriedover becauseof an
    cxcee8 wer 41,75O,O#.OG,which may have been pa!d lnto the
    fund by virtut of other laws in prior ronths.

              Ut ahmrtr your second  questionIn the af?irmatlvt;
    i. t., you say Issue during  any one uonth warrantcfor the
    payawntof old a@ ao8lsranceand ebninlstratlon    combined
    totaling180x-tthan $l,?~,O~.OG, If there ls an uncxpcrulcd
    balanct in the fund f%xu prior months to cover ruch excts8.
    The canctllcdwarrantcredit ta uhlch you refer may be one
    of the sources oi such uncxpcndedbalanceof f’undaprtvlou~ly
    allocatrd.
                                                      Yours very truly



                                                 BY
                                                       Walter 3. Koch
                                                            .48Siatant.
    bWCrmm:ba

-   hPFRWl?D    JCL     3, 1042
    Oerald C. ti




                                                                          -’
                                                              2